Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 1 of 15

EXHIBIT 2
COMPLAINT

EXHIBIT 2
COMPLAINT
KEMP & KEMP
ATTORNEYS AT LAW
LAS VEGAS, NEVADA 69 1 30
Tex. (702) 288-1 183 4 Fax (702) 288-8083

7436 W. Azure Deve, Surre 110

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 2 of 15

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Electronically Filed
6/22/2019 1:48 PM
Steven D. Grierson

CLERK OF THE COU
JAMES P. KEMP, ESQ. Sink bibcascer

Nevada Bar No.: 6375
VICTORIA L. NEAL, ESQ.

Nevada Bar No.: 13382 CASE NO: A-19-797245-C

KEMP & KEMP
7435 W. Azure Drive, Suite 110 Department 20

Las Vegas, NV 89130
702-258-1183 ph /702-258-6983 fax
jp@kemp-attorneys.com
vneal@kemp-attorneys.com

Attorneys for Plaintiff
Courtney Imrie

DISTRICT COURT
CLARK COUNTY, NEVADA

KWK

COURTNEY IMRIE, Case No.:

Plaintiff, Dept. No.:

VS.
COMPLAINT

HACHIMAN, LLC, a domestic limited JURY TRIAL DEMANDED
liability company; and, PALOMINO CLUB,
LLC, a domestic limited liability company,

dants.
Defendants Arbitration Exemption: action seeking

equitable or extraordinary relief.

 

 

 

 

COMES NOW PLAINTIFF COURTNEY IRMIE, by and through her counsel, James P.
Kemp, Esq., and Victoria L. Neal, Esq., of KEMP & KEMP, ATTORNEYS AT LAW, and states

and alleges causes of action against the Defendants as follows:

JURISDICTION ALLEGATION

1. This is a civil action for damages brought by COURTNEY IMRIE ( herein “Plaintiff”)
against her former employers, HACHIMAN, LLC and PALOMINO CLUB, LLC, to redress 1) their

discriminatory treatment in violation of the Americans With Disabilities Act of 1990 (herein

 
”

a

a

9

9 a
fe

a. af
= 5ae8
x Eee
wees
o£ ge
Be ees
“vith
n Bs
a3
xo

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 3 of 15

 

 

“ADA”) as amended in January 2009, 42 U.S.C.A § 12101 et seq.; and 2) their violations of the
Family and Medical Leave Act of 1993, as amended (herein “FMLA”), 29 U.S.C. § 2601 et seq.

2. On or about September 29, 2017, Plaintiff filed an unperfected Charge with the United
State Equal Employment Opportunity Commission (herein “EEOC”) for discrimination based on
disability. .

3. On or about October 3, 2017, Defendants were notified that Plaintiff had filed an
unperfected Charge for discrimination based on disability.

4. Plaintiff signed the formal “Charge of Discrimination,” on or about December 19, 2017.

5. On March 28, 2019, the EEOC issued Plaintiff a “Notice of Right to Sue.” Plaintiff
received that notice approximately three business days later. Plaintiff is filing this suit within the

requisite 90 days of receipt of that Notice.

6. Plaintiff has fully complied with all prerequisites under the Americans With Disabilities
Act of 1990 (herein “ADA”) as amended in January 2009, 42 U.S.C.A § 12101 et seq., and Nevada

state statutes to pursue these claims in this Court.

7. Plaintiff timely files all claims.
8. The claims are in excess of $15,000.
PARTIES
9. Plaintiff is resident of Clark County, Nevada and was at all relevant times mentioned

herein an employee at the Defendants’ place of business in Clark County, Nevada.

10. Defendant HACHIMAN, LLC, is a domestic limited liability company, was and stillisa
corporation authorized to do business in County of Clark, State of Nevada.

11. Defendant HACHIMAN, LLC, has continuous and ongoing business operations in the
state of Nevada and Clark County, engages in an industry affecting commerce, and employed more
than 500 employees in the two calendar years preceding the events in question.

12. Defendant HACHIMAN, LLC, is an employer for purposes of the American with

Disabilities Act of 1991 as amended in January 2009.

 
KEMP & KEMP
ATTORNEYS AT LAW
LAS VEGAS, NEVADA 89 | 30

Te. (702) 258-1183 + Fax (702) 258-6963

7435 W. Azure Drive, Sure 1 10

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 4 of 15

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

13. Defendant HACHIMAN, LLC, is an employer for purposes of the Family and Medical
Leave Act of 1993, as amended, 29 U.S.C. § 2601 et seq.

14. Defendant PALOMINO CLUB, LLC, is a domestic limited liability company, was and
still is a corporation authorized to business in County of Clark, State of Nevada.

15. Defendant PALOMINO CLUB, LLC, has continuous and ongoing business operations in
the state of Nevada and Clark County, engages in an industry affecting commerce, and employed
more than 500 employees in the two calendar years preceding the events in question.

16. | Defendant PALOMINO CLUB, LLC, is an employer for purposes of the American with
Disabilities Act of 1991 as amended in January 2009.

17. Defendant PALOMINO CLUB, LLC, is an employer for purposes of the Family and

Medical Leave Act of 1993, as amended, 29 U.S.C. § 2601 ef seq.
18. Collectively, Defendant HACHIMAN, LLC, and Defendant PALOMINO CLUB, LLC,

are referred to as “Defendants.” For purposes of the claims set forth herein, Defendants were joint
employers acting directly or indirectly in the interest of the other employer in relation to Plaintiff

19. Defendants, as fictional business entities, can only operate by and through its agents,
directors, officers, managers, supervisors, and employees. Therefore, wherever the identifying word
Defendants is used in relationship to Defendants, it encompasses actions by and through its agents,

directors, officers, managers, supervisors, and employees.

20. Plaintiff is unaware of the true names and capacities whether individuals, corporations,
associates, or otherwise of Defendants DOE INDIVIDUALS I through X and ROE BUSINESS
ENTITIES I through X, inclusive, and therefore sues these Defendants by such fictitious names.
Plaintiffis informed and believes and thereupon alleges that the Defendants, and each of them, are in
some manner responsible and liable for the acts and damages alleged in this Complaint.

21. Unless otherwise by way of right, Plaintiff will seek leave of this Court to amend this
Complaint to allege the true names and capacities of the DOE INDIVIDUAL and ROE
CORPORATION Defendants when the true names of the DOE INDIVIDUAL and ROE

CORPORATION Defendants are ascertained.

 
KEMP & KEMP
ATTORNEYS AT LAW
LAS VEGAS, NEVADA 891 30

Te.. (7O2) 258-1193 @ Fax (702) 258-6983

7435 W. Azure Drive, Sure 110

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 5 of 15

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FACTS COMMON TO ALL CLAIMS

22. Plaintiff was employed by Defendants on or about May 6, 2014, as a Bartender/Server.

23. Plaintiff was qualified for her position and performed her work at or above a level that
Defendants had a reasonable right to expect at all times mentioned herein.

24. Plaintiff did not receive any verbal or written disciplinary action during her tenure of
employment with Defendant until immediately prior to her termination/forced resignation signed on
December 14, 2016, effective December 31, 2016. a

25.  Inlate August 2014, Plaintiff developed a noticeably rash that covered her arms, neck and
face. Defendants’ management, including Palomino Club Owner Adam Gentile (herein “Gentile”),
negatively commented on her condition many times.

26. During the next several months, Plaintiff was required to undergo rigorous medical
testing that occasionally required her to was absent from work or because of her advancing
symptoms.

27. Plaintiff continued to develop symptoms and at a medical examination in March 2015
Plaintiff's physician found swelling in Plaintiff's neck, an enlarged thyroid gland, and that Plaintiff
had trouble swallowing. Plaintiff was subjected to more medical testing that occasionally required
her to be absent from work or was absent from work because of her advancing symptoms.

28. Plaintiff had discussions with Defendants’ management about her medical examinations
and the medical testing she was undertaking in order to determine the cause of the symptoms.

29. In April 2015, Plaintiff was diagnosed with thyroid cancer. Plaintiff verbally and in
writing, via her physician’s notes, informed Defendants of her diagnosis and treatment plan.

30. Plaintiff’ s thyroid cancer constituted a disability under the ADA because it substantially
limited major life activities in that the cancer affected Plaintiff's major bodily functions including
normal cell growth and her immune system which would be a lifelong residual effect of the medical

treatment required to eradicate the cancer. As such, Plaintiff belongs to a protected class of persons.

 
KEMP & KEMP
ATTORNEYS AT LAW
7435 W, Azure Drive, Surre 110
LAS VEGAS, NEVADA 8@ 130

Tex. (7O2) 258-1 183 4 Fax (702) 256-8963

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 6 of 15

31. Defendant did not engage in good faith in any interactive process to determine if a
; reasonable accommodation was available that would have allowed Plaintiff to continue performing
; the essential functions of her job.
‘ 32.  Onor about May 6, 2015, Plaintiff became eligible for leave under the Family Medical
° Leave Act having worked more the 1250 hours between May 6, 2014 and May 5, 2015.
6 33.  Plaintiffremained eligible for leave under the Family Medical Leave Act having worked
7 more the 1250 hours between May 6, 2015 and May 5, 2016.
8 34. Defendants employed more than 50 people within a 75-mile radius of Plaintiff's location.
7 35. Plaintiff was qualified to obtain leave under the Family Medical Leave Actin that she had
10 a chronic serious health condition.
M 36. Defendants had been notified on numerous occasions of the reason for Plaintiff's
12

absences including notification in May 2015 and July 2015.

13 37. Defendants did not discuss or offer Plaintiff leave pursuant to the FMLA thereby denying

14 her benefits to which she was entitled.

15 38. On or about May 28, 2015 through June 21, 2015, Plaintiff was put off work by her
16 physician for surgery. Plaintiff was cleared by her physician to return on June 21, 2015 doing light
7 duty gradually increasing as tolerated. Defendant did not engage in good faith in any interactive
18 process to determine if a reasonable accommodation was available that would have allowed Plaintiff
19! to continue performing the essential functions of her job. Defendants did not discuss or offer Plaintiff
201) leave pursuant to the FMLA thereby denying her benefits to which she was entitled.

21 39.  Onor about July 22, 2015, Plaintiff provided Defendants with a physician’s note stating
22 || that she had a medical procedure related to her thyroid cancer and that she would be off work until
23 August 1,2015. Defendant did not engage in good faith in any interactive process to determine ifa
24|| reasonable accommodation was available that would have allowed Plaintiff to continue performing
251| the essential functions of her job. Defendants did not discuss or offer Plaintiff leave pursuant to the
26 || FMLA thereby denying her benefits to which she was entitled.

27
28

 

 

 
KEMP & KEMP
ATTORNEYS AT LAW
7435 W. Azure Drive, Sure 510
LAS VEGAS, NEVADA 8@! 30

Te... (702) 258-1183 4 Fax (702) 256-0983

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 7 of 15

40. | When Plaintiff was released by her physician, she returned to work only to have Palomino
? Club Owner, Adam Gentile (herein “Gentile”), make fun of her disability including the medical
° procedures she had endured. This included Gentile making fun of Plaintiff for a procedure she had
‘ undergone known as I-131 Radioactive Iodine therapy. RAI I-131 therapy causes the recipient to
° literally become radioactive. This procedure requires the recipient to be placed under strict isolation
6 protocols for several weeks until the levels of radiation as within acceptable norms. Upon being
y released by her physician and returning to work, Gentile bought Plaintiff a multi-colored wig and
8 bought himself a Geiger counter so he could test Plaintiff's radiation levels. Gentile found his
9

treatment of Plaintiff amusing. Plaintiff was horrified that Gentile was so callous about her disability.
10 41.  Onor about August 4, 2016, Plaintiff fell ill again. She was put off work until August 6,

MN 2016. Plaintiff provided a physician’s note to Defendants.

12 42. Between August 2016 and the date of Plaintiff's termination, Defendants were provided

13 physicians’ notes each time Plaintiff was put off work. Defendants did not discuss or offer Plaintiff
14 leave pursuant to the FMLA thereby denying her benefits to which she was entitled. Defendants did
15} not engage in good faith in any interactive process to determine if a reasonable accommodation was
16|| available that would have allowed Plaintiff to continue performing the essential functions of her job.
V7 43. Plaintiff was required to be off work from November 27, 2016 until December 5, 2016.
18 Defendants did not discuss or offer Plaintiff leave pursuant to the FMLA and, thereby, denied her
191) benefits to which she was entitled. Defendants did not engage in good faith in any interactive process
201! to determine if a reasonable accommodation was available that would have allowed Plaintiff to
211) continue performing the essential functions of her job.

22 44, On December 4, 2016, Plaintiff texted Gentile stating she heard that she was terminated.
23 || Gentile responded that Trudi Weller-Ashworth (herein “Weller-Ashworth”) had not yet decided
24) either way. Upon information and belief, Weller-Ashworth is the controller at the Palomino Club.
25 45. Plaintiff continued in text stating that she just found out her cancer is still there, but her
261! new doctor believes he can take care of it. She also begged Gentile not to terminate her because if
27 || she lost her job she would lose her health insurance and then could not get her life saving surgery,

28
6

 

 

 
”

a

a

o 8
eos
a. af
= aee
aa
w Eee:
aZ2 a
2693 -
“i358
oy w
e334
‘8

z

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 8 of 15

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

could not afford to go through with her preplanned move, and would be unable to do Christmas for
her five children.

46. On or about December 7, 2016, Plaintiff was summoned into a meeting with Nanci
Patterson (herein “Patterson”) and Gentile, and was told that her shifts would be taken away if she
was sick again.

47. Plaintiff informed Defendants that a second surgery was required to remove additional
cancerous tissue and that she would need six weeks off beginning in February 2017. Defendants did
not offer any alternative reasonable accommodations to Plaintiff's requested reasonable
accommodation to be on leave for six weeks. Defendants did not discuss or offer Plaintiff leave
pursuant to the FMLA thereby denying her benefits to which she was entitled.

48. Similarly situated individuals outside Plaintiff's protected class were treated more
favorably than her. Other of Defendants’ employees were given weeks of leave to address medical
issues without suffering adverse employment consequences including Anna and Vanessa each who
received 10 weeks for maturity leave, Allison, Mark, and a cocktail waitress who was on leave for
four (4) weeks to have breast augmentation.

49. On or about December 12, 2016, Plaintiff was summoned to another meeting with
Patterson and Gentile. Plaintiff was told she had two choices 1) resign with a small severance
including continuing health insurance for three months, and that she was “eligible for rehire after
getting her health issues taken care of;” or, 2) be terminated. Defendants did not engage in good
faith in any interactive process to determine if a reasonable accommodation was available that would
have allowed Plaintiff to continue performing the essential functions of her job. Defendants did not
discuss or offer Plaintiff leave pursuant to the FMLA thereby denying her benefits to which she was

entitled.
50. On December 14, 2016, Plaintiff signed a resignation form provided by Defendant with

an effective date of December 31, 2016.

51, Defendants’ reason for Plaintiffs termination/forced resignation, absences, was pretext

and was because of her disability.

 
KEMP & KEMP
ATTORNEYS AT LAW
LAS VEGAS, NEVADA 891 30

TEL. (702) 288-1183 ¢ Fax (702) 258-6983

7435 W. Azure Drive, Sure 110

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 9 of 15

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

52. Plaintiff was terminated/forced to resign one-week after she informed Defendants of her

need for a reasonable accommodation

FIRST CAUSE OF ACTION:

DISCRIMINATION IN VIOLATION
OF THE AMERICANS WITH DISABILITIES ACT -
FAILURE TO ACCOMMODATE

53. Plaintiff repeats and realleges each and every pertinent allegation contained in and every
other pertinent paragraph contained in this Complaint, as if set forth fully herein.

54. Defendants, and each of them, are liable to Plaintiff for violating her rights under the
ADA.

55. As more fully detailed above, Plaintiff is a person with a disability pursuant to the
Americans with Disabilities Act of 1990, as amended in January 2009, having thyroid cancer and the
residual effects of lifelong autoimmune deficiencies.

56. As more fully detailed above, Plaintiffhad a record of a qualifying ADA disability dating
back to no later than April 2015 of which Defendant was well-aware.

57. As more fully detailed above, Defendants regarded Plaintiff as being disabled and had
provided Plaintiff with an informal reasonable accommodation, of a modified work schedule and/or
leaves of absence, for her qualifying ADA disability beginning as early as August 2014, but refused
to formally provide the same requested accommodation after her formal request for an ADA
accommodation in December 2016.

58. As more fully detailed above, Plaintiff was qualified for her job, was capable of
performing the essential functions of her job with or without a reasonable accommodation, and had
been performing her job with the informal reasonable accommodation of modified work schedule
and/or leaves of absence until Defendants arbitrarily changed its mind and refused to formally
accommodate Plaintiff’s qualifying ADA disability in December 2016.

59. As more fully detailed above, Defendants denied Plaintiff's formal request and suggested

reasonable accommodation, a modified work schedule and/or leave of absence, which would have

 
0

2

a

9

o o
vee
ozbas
= 5a28
“EES H
Paes
we oO
Oozg5 40
he
¥tz5 8
0 N
esa
‘os

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 10 of 15

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

allowed Plaintiff to maintain her employment and benefits of employment. Defendants did not offer
any reasonable accommodations in response to Plaintiff's formal request.

60. As more fully detailed above, Defendants failed to engage in an interactive process
calculated to develop a reasonable accommodation for Plaintiff.

61. Plaintiff suffered an adverse employment action when Defendants terminated Plaintiff
through a coerced resignation.

62. Defendants’ acts constituted discrimination against Plaintiff with respect to her
compensation, terms, conditions, or privileges of employment in violation of the Americans with
Disabilities Act as amended in January 2009.

63. Plaintiff suffered emotional distress, humiliation, and mental anguish.

64. Plaintiff suffered both economic and general non-economic damages as a direct and
proximate result of Defendants’ violation of the federal law.

65.  Plaintiffhas been required to hire an attorney and expend attorneys’ fees and incur costs
to pursue and protect her legal rights by this action.

66. Defendants’ actions were taken with willful, wanton and reckless disregard of Plaintiff's
rights under federal law. Plaintiff should be awarded Punitive and Exemplary damages against
Defendants to make an example of Defendants and to deter future conduct of this nature.

SECOND CAUSE OF ACTION:

DISCRIMINATION IN VIOLATION
OF THE AMERICANS WITH DISABILITIES ACT -
DISPARATE TREATMENT

67. Plaintiff repeats and realleges each and every pertinent allegation contained in and every
other pertinent paragraph contained in this Complaint, as if set forth fully herein.

68. Defendants, and each of them, are liable to Plaintiff for violating her rights under the
ADA.

69. As more fully detailed above, Plaintiff belonged to a protected class.

70. As more fully detailed above, Plaintiff was qualified for her position.

 
)

ao

o

o

es

o. a Ww

= ack
Goud

“keed

PSG +

oZ8,0

= 683 =

“Kish 8

9 i

a4

K

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 11 of 15

10
1
12
13
14
15
16
17
18
19
20
21

2

23
24
25
26
27
28

 

 

71.  Asmore fully detailed above, Plaintiff suffered an adverse employment action including
being terminated and/or forced to resign her position.

72.  Asmore fully detailed above, similarly situation individuals outside Plaintiff's protected
class were treated more favorably.

73. As more fully detailed above, Plaintiff suffered an adverse employment action when
Defendants terminated Plaintiff through a forced resignation.

74. Defendants’ acts constituted discrimination against Plaintiff with respect to her
compensation, terms, conditions, or privileges of employment in violation of the Americans with
Disabilities Act as amended in January 2009.

75. Plaintiff suffered emotional distress, humiliation, and mental anguish.

76. Plaintiff suffered both economic and general non-economic damages as a direct and
proximate result of Defendants’ violation of the federal law.

77. Plaintiff has been required to hire an attorney and expend attorneys’ fees and incur costs
to pursue and protect her legal rights by this action.

78. Defendants’ actions were taken with willful, wanton and reckless disregard of Plaintiff's
rights under federal law. Plaintiff should be awarded Punitive and Exemplary damages against
Defendants to make an example of Defendants and to deter future conduct of this nature.

THIRD CAUSE OF ACTION:

INTERFERENCE IN VIOLATION OF
THE AMERICANS WITH DISABILITIES ACT

79.  Plaintiffrepeats and re-alleges each and every pertinent allegation contained in and every
other pertinent paragraph contained in this Complaint, as if set forth fully herein.

80. Defendants, and each of them, are liable to Plaintiff for violating her rights under the
ADA.

81.  Asmore fully detailed herein, Plaintiff was engaged in statutorily protected activity under
the ADA in seeking a reasonable accommodation.

82. As more fully detailed herein, Plaintiff was engaged in the exercise of her rights as

guaranteed under the ADA in seeking a reasonable accommodation for her disability.

10

 
"

o

a

°

° a
ees
ao;tad
x aes
“kEgE
wae:
ogbye
ze ess
x <5
Bae
834
Rog

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 12 of 15

co ss DN A

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

83.  Asmore fully detailed herein, Plaintiff suffered a distinct and palpable injury in giving up
her ADA rights and from Defendants’ threat to terminate her employment if she did not resign.

84.  Asmore fully detailed herein, there is a causal link between Plaintiff's protected activity
and the adverse employment actions.

85. Plaintiff suffered emotional distress, humiliation, and mental anguish.

86. Plaintiff suffered both economic and general non-economic damages as a direct and
proximate result of Defendants’ violation of the federal law.

87. Plaintiff has been required to hire an attorney and expend attorneys’ fees and incur costs
to pursue and protect her legal ri ghts by this action.

88 Defendants’ actions were taken with willful, wanton and reckless disregard of Plaintiff's
rights under federal law. Plaintiff should be awarded Punitive and Exemplary damages against
Defendants to make an example of Defendants and to deter future conduct of this nature.

FOURTH CAUSE OF ACTION:

INTERFERENCE IN VIOLATION
OF THE FAMILY MEDICAL LEAVE ACT

89, Plaintiff repeats and re-alleges each and every pertinent allegation contained in and every
other pertinent paragraph contained in this Complaint, as if set forth fully herein.

90. Defendants, and each of them, are liable to Plaintiff for violating her rights under the
FMLA.

91. Defendants operate in interstate commerce and have over 50 employees within a 75 mile
radius of the location where Plaintiff was employed in Clark County, Nevada. Therefore,
Defendants are a “covered employer,” as defined at 29 U.S.C. § 2611(4), under the Family and
Medical Leave Act 29 U.S.C. §§ 2611-2654 and subject to all provisions stated therein.

92. Asa “covered employer” under the FMLA, Defendants are required to offer any “eligible
employee,” as defined at 29 U.S.C. § 2611(2), up to 12 weeks of leave for of absence “[b]ecause ofa

serious health condition that makes the employee unable to perform the functions of the position of

such employee.”

1]

 
°

ao

Qa

©

Q a
ees

o af
Baas
x eige
wees
Qeaye
Zp ees
vie e
o N
e334
rR

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 13 of 15

Oo Oo ss DN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

93, As more fully detailed above, Plaintiff was an “eligible employee,” entitled to the
protections of the FMLA having worked for Defendants over 1250 hours during the preceding 12
months.

94. As more fully detailed above, Plaintiff was qualified to obtain FMLA in that she had a
chronic serious health condition.

95,  Asmore fully detailed above, Plaintiff provided sufficient notice of her need to take leave
under the FMLA on many occasions including the last instances occurring in December 2016.

96.  Asmore fully detailed above, Defendants interfered with Plaintiffs attempt to exercise
her rights under the FMLA and terminated her employment so they could avoid those obligations.

97. Defendants’ violation of the FMLA was willful and without justification.

98. Defendants’ acts were done with malice and oppression and with Defendants’ conscious
disregard for the rights of Plaintiffand with a certainty of knowledge that Plaintiff would be injured

by Defendants’ act in violation of the FMLA.

99. Plaintiff is entitled to all remedies available under the FMLA and hereby claims
entitlement to all appropriate remedies pursuant to 29 U.S.C. § 2617 (a)(1)(A) and (B) including, but
limited to, the following: money damages for lost wages and benefits and any other actual money
damages caused by Defendants’ violation of the FMLA; liquidated damages as provided for under
the FMLA; interest as provided for under the F MLA and other law; equitable and/or injunctive relief
including employment, reinstatement, and/or promotion as provided for by the FMLA and/or front
pay in lieu of employment or reinstatement.

100. Plaintiff is entitled to recover reasonable attorneys’ fees pursuant to 29 U.S.C. §
2617(a)(3) for having to incur costs associated with the exercise of her legal rights and remedies
through this action.

DEMAND FOR JUDGMENT FOR RELIEF
WHEREFORE, Plaintiff expressly reserves the right to amend her Complaint at or before
the time of trial of the action herein to include all items of damages not yet ascertained, and

demands all applicable relief including, but not limited to:

12

 
KEMP & KEMP
ATTORNEYS AT LAW
LAS VEGAS, NEVADA 689130

TEL. (702) 288-1 183 + Fax (702) 258-6063

7435 W. Azure Dave, Sur 110

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 14 of 15

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

A. Allapplicable relief provided for provided for by the Americans With Disabilities Act of

1990 as amended in January 2009, the Family and Medical Leave Act of 1993, and

Nevada common law including, but not limited, to the following:

1.
2.

DNnn kw

10.

Money damages in excess of $15,000.00;

Economic damages including, but not limited to, lost wages and benefits of
employment, incidental and consequential damages;

General damages including emotional distress and general economic harm,
Liquidated damages pursuant to the Family Medical Leave Act;

Nominal damages;

Punitive and/or Exemplary damages to deter Defendants from future malicious,
fraudulent, and oppressive conduct of a similar nature,

Pre-judgment and post-judgment interest on the amounts awarded at the
prevailing legal rate;

Equitable, extraordinary and/or injunctive relief in the form of an order
reinstating Plaintiff to her position in accordance with the Americans with
Disabilities Act;

For an additional amount to account for any increased taxes Plaintiff may be
called upon to pay in relation to any award made herein,

Reasonable attorneys’ fees, reasonable expert witness fees, and other costs of the

action pursuant to federal and state statute, agreement, or court rule;

B. A trial by jury on all issues that may be tried to a jury; and/or

C. For such other and further relief as the Court may deem just and proper.

Dated this 22" day of June 2019.

/s/ Victoria L. Neal

13

 
KEMP & KEMP
ATTORNEYS AT LAW
LAS VEGAS, NEVADA 80130

Tex. (702) 258-1 163 ¢ Fax (702) 258-8983

7435 W. Azure Dave, Sure 110

Case 2:19-cv-01556-GMN-BNW Document 1-3 Filed 09/06/19 Page 15 of 15

SI DB Ww SFP W LY

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

JAMES P. KEMP, ESQ.
Nevada Bar No.: 6375
VICTORIA L. NEAL, ESQ.
Nevada Bar No.: 13382

KEMP & KEMP

7435 W. Azure Drive, Suite 110
Las Vegas, NV 89130

Attorneys for Plaintiff
Courtney Imrie

14

 
